DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

IDS
Applicant should note that the large number of references in the attached IDS(s) have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is invited to point out any particular reference(s) in the IDS that they believe may be of particular relevance to the instant claimed invention in response to this Office Action.  See also MPEP 2004, example 13, it is desirable to avoid the submission of long lists of documents if it can be avoided. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).



Election/Restrictions
The applicant elected Species 2, drawn to figures 5-7, in their response dated 02/02/2021.  The election was made without transverse.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2: the claim recites “the coupling wall comprising two coupling walls that each comprise a rib wall.”  The claim is indefinite for a couple of reasons.  First it is not clear if each of the two coupling walls require all of the limitations for the coupling wall of claim 1.  For example, must each coupling wall extend perpendicularly from a first exterior wall?  If so, must each coupling wall extend from the same exterior wall?  
Second, “a rib wall” lacks proper antecedent basis because it is not clear if this is referring to the rib wall of claim 1.  Further, reciting “a rib wall” again, suggest that each of the two coupling walls does not require all of the limitations of the coupling wall of claim 1, because otherwise there would be no need to recite “a rib wall” again.  

Regarding claim 3: Similar to the above discussion of claim 2, it is not clear if “first and second couplers” require all of the limitations of the coupler of claim 1.  Correction and clarification is required.
Similar to the above discussion of claim 2, it is not clear if the “first, second and third” coupling wall require all of the limitations of the coupling wall of claim 1.  The examiner notes that a rib wall is not recite in this claims, as recited in claim 2, so it is truly unclear how many rib walls are required.
Regarding claim 4:  In this claim, “the first coupler”, “the first and second coupling walls”, “the second coupler”, “the second and third coupling wall”, “the third coupler”, “the fourth and fifth coupling walls”, “the fourth coupler”, and “fifth and sixth coupling walls” all lack proper antecedent basis.  Correction is required.
Further, it is not clear if all of the couplers and/or the coupling walls require all of the limitations for the couple and coupler wall of claim 1; similar to the above discussions.  Correction and/or clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burchia (US 2018/0220758) in view of Koenig (US 2011/0155613).

    PNG
    media_image1.png
    547
    554
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    529
    591
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    446
    663
    media_image3.png
    Greyscale


Regarding claim 1: Burchia discloses a container assembly (figs 1-5, and 8) comprising: a first container (i.e. 1a, top container in figs 3-5) comprising: a first coupler (28, fig 2) extending from a first face (42, fig 2) of the first container, the first coupler comprising a body (called out in above annotated figure) and an overhang (called out in above annotated figure) extending from the body over the first face; and a latch (38, fig 8, ¶0090); and a second container (i.e. 1, bottom container in figs 3-5) comprising: a latch contacting surface (i.e. surface near lead line 43, fig 3) configured to interface with the latch (if container 1 were stacked on container 1a, the surface near lead line 43 would interface with the latch, similar to as depicted in fig 5); a coupling wall (called out in above annotated figure) extending perpendicularly outward away from a first exterior wall (41, fig 1) of the second container, the coupling wall comprising a rib wall (called out in above annotated figure) that extends from a corner of the coupling wall, the coupling wall configured to engage with the first coupler (see figs 3-5, ¶¶0068, 0069, 0072).
Burchia, as applied above, discloses all of the claimed limitations except for a latch receptacle.  Koenig, however, teaches a very similar container assembly for attaching a first and second container (title, abstract, figs 1-6).  Similar to Burchia, each container includes a rotatable latch (3, fig 5) and a latch receptacle (called out in above annotated figure) configured to interface with the latch the latch.  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Burchia’s containers to include a latch receptacle, as taught by Koenig, so that the latch would be held within a recessed part of the container 
Regarding claim 2: The above §112 discussion is incorporated herein.   Burchia, as applied above, discloses the coupling wall comprising two coupling walls (called out in above annotated figure as “coupling wall” and “2nd coupling”) that each comprise a rib wall (as discussed above, it is not clear if two rib walls are required, but if so, the back wall, near lead line 12, fig 3, could be considered the second rib wall) and the two coupling walls configured to collectively engage the first coupler (see figs 3-5, ¶¶0068, 0069, 0072).
Regarding claim 3: the above §112 discussion is incorporated herein.  To the best of the examiner’s understanding, Burchia, as applied to claim 1 above, discloses the coupler comprising first (28, fig 2) and second (29, fig 2) couplers, the coupling wall comprising first (called out as “coupling wall” in above figure), second (called out as “2nd coupling”) and third (the back wall, near lead line 12, fig 3) coupling walls, the first and second coupling walls capable collectively engaging with the first coupler (see figs 3-5, ¶¶0068, 0069, 0072);  and the second and third coupling walls capable of collectively engaging with the second coupler (see figs 3-5, ¶¶0068, 0069, 0072).  The walls of socket (10) called out above, read on the limitations because one of the containers could be off set so that first coupler (28) or second coupler (29) could alternatively be inserted into socket (10) and thus engage the coupling walls, as defined above.  The claim does not require that the first and second couplers be simultaneously engaged with the recited coupling walls.
Regarding claim 4: the above §112 discussions are incorporated herein. Burchia, as applied to claim 1 above, discloses the coupler comprising at least four couplers (28, 29, 24, 25) the coupling wall comprising at least six coupling walls (i.e. walls 1-3 being the wall of socket 10, as defined in the above rejection of claim 3; walls 4-6 being the equivalent walls of socket 11), the first coupler capable of collectively engaging the first and second coupling walls, the second coupler capable of collectively engaging the second and third coupling walls, the third coupler capable of collectively engaging the fourth and fifth coupling walls, and the fourth coupler capable of collectively engaging the fifth and sixth coupling walls.  
Similar to the above discuss of claim 3, the walls of sockets (10 and 11) called out above, read on the limitations because one of the containers could be off set and/or rotated so that any of the couplers could alternatively be inserted into sockets (10 or 11) and thus engage the coupling walls, as defined above.  The claim does not require that the couplers be simultaneously engaged with the recited coupling walls.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON M ANDERSON/           Primary Examiner, Art Unit 3733